IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-20118
                         Conference Calendar
                          __________________


WILLIAM ROBERT PARKER,

                                       Plaintiff-Appellant,

versus

HIGHLAND INSURANCE; LINDSEY MORGAN;
COMMERCIAL RAILROAD SALVAGE,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 95-4891
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Robert Parker challenges the dismissal as frivolous

of his civil rights complaint.    Parker does not challenge the

district court's imposition of sanctions.      Therefore, this issue

is deemed abandoned.     See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th

Cir. 1994).    For essentially the same reason on which the

district court relied, see Parker v. Highland Ins., No. H-95-4891

(S.D. Tex. Jan. 16, 1996), we conclude that the district court

did not abuse its discretion in dismissing the complaint as

frivolous.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20118
                                -2-

     This appeal is frivolous.   See 5th Cir. 42.2.   We caution

Parker that any additional frivolous appeals filed by him or on

his behalf will invite the imposition of sanctions.   To avoid

sanctions, Parker is further cautioned to review all pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.   ADMONITION ISSUED.